United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-1551
                     ___________________________

                              Doug Weischman

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

        Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                         Submitted: August 12, 2016
                           Filed: August 17, 2016
                               [Unpublished]
                               ____________

Before WOLLMAN, ARNOLD, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.
       Douglas Weischman appeals the district court’s1 order affirming the denial of
supplemental security income. Upon de novo review, we find that substantial
evidence on the record as a whole supports the administrative law judge’s (ALJ’s)
decision that Mr. Weischman was not disabled. See Andrews v. Colvin, 791 F.3d
923, 928 (8th Cir. 2015). Specifically, we defer to the ALJ’s credibility findings, see
McDade v. Astrue, 720 F.3d 994, 998 (8th Cir. 2013) (credibility findings are entitled
to deference if supported by good reasons and substantial evidence); and we find that
the ALJ’s determination of Mr. Weischman’s residual functional capacity (RFC),
which was more limited than the determinations of the reviewing and consulting
physicians, is consistent with the medical evidence and, for the most part, with Mr.
Weischman’s own description of his ability to sit, stand, walk and carry, see Myers
v. Colvin, 721 F.3d 521, 527 (8th Cir. 2013) (RFC must be determined based on all
relevant evidence, including medical records, observations of treating physicians and
others, and claimant’s own description of his limitations; RFC must be supported by
some medical evidence). The judgment of the district court is affirmed.
                        ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable J.
Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-